Citation Nr: 1607287	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  14-25 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to June 17, 2013, and in excess of 50 percent thereafter, for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, that granted service connection for PTSD and assigned a 30 percent rating, effective June 2, 2010.  The Veteran filed a notice of disagreement in March 2011.  Thereafter, in a May 2014 Rating Decision and Statement of the Case, the RO increased the disability rating assigned for the Veteran's PTSD to 50 percent, effective June 17, 2013.  The Veteran perfected his appeal with a June 2014 VA Form 9.  As such, the issue on appeal is as stated on the cover page.  

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A.              § 5103A; 38 C.F.R. § 3.159(c).

The Veteran was afforded VA examinations to determine the current nature and severity of his PTSD in June 2010 and September 2013.  The June 2010 VA examiner noted that the Veteran reported that he was approved for Workman's Compensation and not working following a logging accident nine months prior, which was a moderate psychosocial stressor.  The September 2013 VA examiner noted that the Veteran had not worked since he was injured in 2009.

The Board notes that the records regarding the Veteran's Workman's Compensation are not of record and the most recent VA treatment records are dated in October 2014.  Based on the evidence of record, particularly the June 2010 and September 2013 VA examinations, the Board finds that these outstanding records are relevant in determining the current severity of the Veteran's PTSD and a remand is necessary to obtain these records.  Also, the record should be developed for Social Security Administration records. 

Accordingly, the case is REMANDED for the following action:

1. Any pertinent VA or private records, to include both treatment records and examination reports, dated subsequent to the date of the aforementioned September 2013 VA PTSD examination, and specifically including any and all VA records from the Jackson, Mississippi VA Medical Center (VAMC), since October 2014, should be obtained and incorporated in the claims folder.  The Veteran should be requested to provide the necessary authorization for release of private medical records to the VA.  All attempts to procure those records should be documented in the file.  If the AOJ cannot obtain the aforementioned records, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem. 

2. Ask the Veteran to provide assistance in obtaining any records related to his Worker's Compensation claim and attempt to obtain any such records.

3. Ask the Veteran whether he is currently receiving Social Security Administration  disability benefits.  If the response is affirmative, obtain any relevant records from that agency.

4. After completing the above, the Veteran's claim should be re-adjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




